 4:10-cr-03129-RGK-CRZ Doc # 206 Filed: 10/02/20 Page 1 of 1 - Page ID # 1459


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,

       vs.

STELLA M. LEVEA,                                                    4:10CR3129

                      Defendant,

      and

LINCOLN BENEFIT LIFE,

                    Garnishee.

                             GARNISHEE ORDER (AMENDED)

       A Writ of Continuing Garnishment, directed to Garnishee, Lincoln Benefit Life, 1221 N

Street, Lincoln, NE 68508, has been duly issued and served upon the Garnishee. Pursuant to the

Writ of Continuing Garnishment, the Garnishee filed an Answer on August 24, 2020, stating that

at the time of the service of the Writ they had in their possession or under their control property

belonging to defendant, Stella M. Levea, xxx-xx-8488, whose last known address was: -----------

-------, Newton, IA 50208.

       IT IS ORDERED that Garnishee pay over the sum of $82,923.26 from the annuity

accounts of the defendant, to the U.S. Clerk of the District Court, and applied to defendant’s

criminal judgment debt. Payment should be made payable to the Clerk of the District Court,

reference case number 4:10CR3129, and sent to Roman L. Hruska Federal Courthouse, 111

South 18th Plaza, Suite 1152, Omaha, Nebraska 68102.

       Dated this 2nd day of October, 2020.

                                                     BY THE COURT:

                                                     s/Cheryl R. Zwart
                                                     United States Magistrate Judge
